DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed 01/30/2020 is acknowledged. Claims 1-5, 7, 17, 19, 24-35 are pending with claims 6, 8-16, 18 and 20-23 are cancelled with claims 24-35 newly added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for circulating a first heat-transfer fluid throughout the first heat exchanger” in claim 5 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Paragraph 74 reveals “the condenser 34 comprising means, for example a fan 36, for circulating ambient air throughout the heat exchanger”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “condensing device” in claim 1 recites the nonce term “device” coupled with functional language “condensing… adapted to condense water in the gaseous state in the second enclosure into water in the liquid state” without being further modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 25 of Applicant’s specification reveals “the condensing device comprises a first heat exchanger outside the second enclosure” and paragraph 39 states “the condensing device comprises at least one nozzle for projecting droplets of water in the liquid state in the second enclosure”.
“cold power extraction device” in claim 1 recites the nonce term “device” coupled with functional language “for extracting cold power from the first enclosure” without being further modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraphs 28-29 reveals “According to one embodiment, the cold power extraction device comprises a hydraulic circuit in which circulates part or all of the water in the liquid state present in the first enclosure, the hydraulic circuit comprising a second heat exchanger located outside the first enclosure” and “According to one embodiment, the cold power extraction device comprises a closed hydraulic circuit in which circulates a second heat-transfer fluid, the hydraulic circuit comprising a second heat exchanger located outside the first enclosure and a third heat exchanger heat disposed in the first enclosure.”
“device for heating water” in claim 2 recites the nonce term “device” coupled with functional language “for heating water” without being further modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 78 reveals “The heating device 22 is preferably a radiation heating device, comprising a source of electromagnetic radiation reaching the water vapor. The heating device 22 comprises for example a system for heating the water vapor by infrared or for example a system for heating the water vapor by microwave. According to one embodiment, the heating device 22 comprises both a source of infrared radiation and a source of microwave radiation.”
“device for protecting the compression device against the admission of particles in the solid and or liquid state” in claim 17 recites the nonce term “device” coupled with functional language “for protecting the compression device against the admission of particles in the solid and or liquid state” without being further modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 113 reveals “the protective element 20 comprises a diaphragm or a screen 46 covering the free surface of the liquid water 14. The diaphragm or the screen 46 is permeable to water vapor and substantially tight to liquid water.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 7, 19, 25, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP 2004251541) in view of Ophir et al. (US Pat. 5,520,008) and Courtot (WO 2013004972).
Regarding claim 1, Sakamoto discloses a refrigeration plant comprising: a first enclosure (13, Fig. 1) containing water in the liquid state at a temperature lower than or equal to the temperature of the triple point of water or higher than the temperature of the triple point of water by less than 10° C. (see machine translation page 2, line 60 and page 4, line 138), and water in the gaseous state at a first pressure equal, to within 10%, to the saturated vapor pressure of the water in equilibrium with the pressure of the water in the liquid state in the first enclosure (temperature and pressure maintained at the triple point of water and would have water in the gaseous state at a first pressure equal, to within 10%, to the saturated vapor pressure of the water in equilibrium with the pressure of the water in the liquid state in the first enclosure), the first enclosure comprising at least one reservoir (13b) of water in the liquid state; a second enclosure (12) at a second pressure strictly higher than the first pressure by a factor of at least two (first enclosure at 0.61kPa and second enclosure at 7.4kPa, see page 4, line 138 and page 5, line 188); a compression device (11) connecting the first enclosure to the second enclosure adapted to provide a compression ratio greater than two (pressure increase from 0.61kPa to 7.4kPa is providing a compression ratio greater than two); a condensing (17) device partly housed in the second enclosure (Fig. 1) and adapted to condense the water in the gaseous state in the second enclosure into water in the liquid state (page 5, lines 185-186); a cold power extraction device (20) for extracting cold power from the first enclosure (page 4, lines 141-148).
Sakamoto does not explicitly teach the compression device comprises two successive stages, each stage corresponding to a turbo-compressor, with a first compressor stage with a fixed compression ratio.
Ophir teaches the concept of a refrigeration plant using a water vapor compression system to include a compression device including two successive stages (7, 7’), each stage corresponding to a turbo-compressor (two centrifugal compressors column 3, lines 3-9, 35-52; centrifugal compressor also known as turbo compressor, evidenced by Knopp et al. US 2017/0248355—paragraph 4 and Sedlak et al. EP 2343489—paragraph 37 of machine translation), with a first compressor stage with a fixed compression ratio that leads to a compact, lightweight design to provide a large volume, high compression ratio compression device (column 6, lines 18-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration plant of Sakamoto to have the compression device further comprise two successive stages, each stage corresponding to a turbo-compressor, with a first compressor stage with a fixed compression ratio taught by Ophir in order to achieve a compact, lightweight design with high volume flow rates.
Sakamoto further does not explicitly teach the compression device comprises the second compressor stage with a controllable compression ratio, the rotational speed of the turbo-compressor being controlled by a processing module.
Courtot teaches the concept of a refrigeration plant (Fig. 1) including a compression device comprises first (21) and second stages (22), the second compressor stage with a controllable compression ratio, the rotational speed of the turbo-compressor being controlled by a processing module (see at least paragraph 85, 113 of the machine translation) that allows the system to regulate thermal power for the heat exchange system according to the demand on the system (paragraphs 15-17). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration plant of Sakamoto to have the compression device comprises the second compressor stage with a controllable compression ratio, the rotational speed of the turbo-compressor being controlled by a processing module taught by Courtot in order to allow the system to regulate the compression ratio of the second stage according to the operating load on the system leading to a more efficient operation.
Regarding claim 3, Sakamoto as modified discloses the refrigeration plant according to claim 1, wherein the first enclosure (13) further contains water in the solid state at a temperature below the temperature of the triple point of water (page 3, lines 86-89).
Regarding claim 4, Sakamoto as modified discloses the refrigeration plant according to claim 1, wherein the water circulates in a closed circuit in the plant (Fig. 1).
Regarding claim 5, Sakamoto as modified discloses the refrigeration plant according to claim 1, wherein the condensing device (17) comprises a first heat exchanger (cooling tower; page 3, line 116) outside the second enclosure and means for circulating a first heat-transfer fluid throughout the first heat exchanger (cooling water flows via piping; page 3, line 116), the first heat-transfer fluid is ambient air or water from a watercourse, a body of water and/or a water table (cooling tower).
Regarding claim 7, Sakamoto as modified discloses the refrigeration plant according to claim 1, wherein the cold power extraction device (20) comprises a hydraulic circuit in which circulates (via pump 21) part or all of the water in the liquid state present in the first enclosure, the hydraulic circuit comprising a second heat exchanger (22) located outside the first enclosure or the cold power extraction device comprises a closed hydraulic circuit (37) in which circulates a second heat-transfer fluid, the hydraulic circuit comprising a second heat exchanger (33) located outside the first enclosure and a third heat exchanger (32) disposed in the first enclosure.
Regarding claim 19, Sakamoto as modified discloses the refrigeration plant according to claim 1, but does not explicitly teach wherein the condensing device comprises at least one nozzle for projecting droplets of water in the liquid state in the second enclosure.
Ophir teaches it is known for a refrigeration plant using a water vapor compression system to include a condensing device (6, 61; Fig. 3b) including at least one nozzle (spray means 61) for projecting droplets of water in the liquid state in the second enclosure that allows the compressed water vapor to be cooled via the cooled droplets (column 5, line 63 to column 6, line 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration plant of Sakamoto to have the condensing device comprises at least one nozzle for projecting droplets of water in the liquid state in the second enclosure taught by Ophir in order to substitute known types of condensing arrangements leading to expected results.
Regarding claim 25, Sakamoto discloses a method for producing cold comprising the following steps of: bringing in a first enclosure (13, Fig. 1) water in the liquid state at a temperature lower than or equal to the temperature of the triple point of water or higher than the temperature of the triple point of water by less than 10° C (see machine translation page 2, line 60 and page 4, line 138), and forming water in the gaseous state at a first pressure equal, to within 10%, to the saturated vapor pressure of the water in equilibrium with the pressure of the water in the liquid state in the first enclosure (temperature and pressure maintained at the triple point of water and would have water in the gaseous state at a first pressure equal, to within 10%, to the saturated vapor pressure of the water in equilibrium with the pressure of the water in the liquid state in the first enclosure); compressing water (via 11) in the gaseous state from the first enclosure to a second enclosure (12) at a second pressure strictly higher than the first pressure by a factor of at least two (first enclosure at 0.61kPa and second enclosure at 7.4kPa, see page 4, line 138 and page 5, line 188), by a compression device (11); condensing the water (via 17) in the gaseous state in the second enclosure (12) into water in the liquid state; and extracting cold power from the first enclosure (via 20; page 4, lines 141-148).
Sakamoto does not explicitly teach the compression device comprises two successive stages, each stage corresponding to a turbo-compressor, with a first compressor stage with a fixed compression ratio.
Ophir teaches the concept of a refrigeration plant using a water vapor compression system to include a compression device including two successive stages (7, 7’), each stage corresponding to a turbo-compressor (two centrifugal compressors column 3, lines 3-9, 35-52; centrifugal compressor also known as turbo compressor, evidenced by Knopp et al. US 2017/0248355—paragraph 4 and Sedlak et al. EP 2343489—paragraph 37 of machine translation), with a first compressor stage with a fixed compression ratio that leads to a compact, lightweight design to provide a large volume, high compression ratio compression device (column 6, lines 18-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sakamoto to have the compression device comprises two successive stages, each stage corresponding to a turbo-compressor, with a first compressor stage with a fixed compression ratio taught by Ophir in order to achieve a compact, lightweight design.
Sakamoto further does not explicitly teach the compression device comprises the second compressor stage with a controllable compression ratio, the rotational speed of the turbo-compressor being controlled by a processing module.
Courtot teaches the concept of a refrigeration plant (Fig. 1) including a compression device comprises first (21) and second stages (22), the second compressor stage with a controllable compression ratio, the rotational speed of the turbo-compressor being controlled by a processing module (see at least paragraph 85, 113 of the machine translation) that allows the system to regulate thermal power for the heat exchange system according to the demand on the system (paragraphs 15-17). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sakamoto to have the compression device comprises the second compressor stage with a controllable compression ratio, the rotational speed of the turbo-compressor being controlled by a processing module taught by Courtot in order to allow the system to regulate the compression ratio of the second stage according to the operating load on the system leading to a more efficient operation.
Regarding claim 27, Sakamoto as modified discloses the refrigeration plant according to claim 1, and Ophir further teaches the first stage (7) controls the flow rate of water vapor extracted from the first enclosure (via 3) and the teaching of Courtot would allow the second stage (second variable speed compressor 24) to set the pressure of the water vapor discharged in the second enclosure.
Regarding claim 28, Sakamoto as modified discloses the refrigeration plant according to claim 1, wherein the temperature of the liquid water in the reservoir remains substantially constant and equal to a temperature below the triple point temperature of pure water (see machine translation page 2, line 60 and page 4, line 138) and wherein the pressure of the first enclosure is substantially equal to the saturated vapor pressure of the water in equilibrium with the pressure of the water in the liquid state at the temperature below the temperature of the triple point of water (temperature and pressure maintained at the triple point of water and would have pressure substantially equal to the saturated vapor pressure of the water in equilibrium with the pressure of the water in the liquid state at the temperature below the temperature of the triple point of water).
Regarding claim 30, Sakamoto as modified discloses the refrigeration plant according to claim 1, wherein the temperature of the liquid water in the reservoir is higher than or equal to the temperature of the triple point pure water (temperature and pressure maintained approximately at triple point with solid, liquid and gas phases present and therefore a gas phase would have the temperature of the liquid water in the reservoir is higher than or equal to the temperature of the triple point pure water).
Claims 2, 17, 26, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP 2004251541) in view of Ophir et al. (US Pat. 5,520,008) and Courtot (WO 2013004972), further in view of Ophir (US Pat. 6,688,117).
Regarding claim 2, Sakamoto as modified discloses the refrigeration plant according to claim 1, but does not explicitly teach comprising a device for heating water in the gaseous state in the first enclosure intended to supply the compression device.
Ophir ‘117 teaches it is known for a refrigeration plant using a water vapor compression system to include a device for heating water in the gaseous state in the first enclosure (louver 5 with circulated medium 8,9 maintain temperature above vapor temperature and would heat water in the gaseous state in the first enclosure) intended to supply the compression device (10) that avoids ice from forming within the first enclosure (column 1, line 61 to column 2, line 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration plant of Sakamoto to have a device for heating water in the gaseous state in the first enclosure intended to supply the compression device taught by Ophir ‘117 in order to prevent the water vapor from freezing and clogging within the first enclosure.
Regarding claim 17, Sakamoto as modified discloses the refrigeration plant according to claim 1, but does not explicitly teach, in the first enclosure, a device for protecting the compression device against the admission of particles in the solid and/or liquid state.
Ophir ‘117 teaches it is known for a refrigeration plant using a water vapor compression system to include in the first enclosure (1), a device (6) for protecting the compression device against the admission of particles in the solid and/or liquid state to prevent the particles from passing to and damaging the compressor. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration plant of Sakamoto to have in the first enclosure, a device for protecting the compression device against the admission of particles in the liquid state taught by Ophir ‘117 in order to ensure only water vapor is passed into the compressor.
Regarding claim 26, Sakamoto as modified discloses the method according to claim 25, but does not explicitly teach the step of heating the water in the gaseous state in the first enclosure intended to be compressed.
Ophir ‘117 teaches it is known for a method of producing cold to include the step of heating the water in the gaseous state in the first enclosure intended to be compressed (louver 5 with circulated medium 8,9 maintain temperature above vapor temperature and would heat water in the gaseous state in the first enclosure that avoids ice from forming within the first enclosure (column 1, line 61 to column 2, line 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sakamoto to have the step of heating the water in the gaseous state in the first enclosure intended to be compressed taught by Ophir ‘117 in order to prevent the water vapor from freezing and clogging within the first enclosure.
Regarding claim 29, Sakamoto as modified discloses the refrigeration plant according to claim 2, wherein the temperature of the liquid water in the reservoir remains substantially constant and equal to a temperature below the triple point temperature of pure water (see machine translation page 2, line 60 and page 4, line 138) and wherein the pressure of the first enclosure is substantially equal to the saturated vapor pressure of the water in equilibrium with the pressure of the water in the liquid state at the temperature below the temperature of the triple point of water (temperature and pressure maintained at the triple point of water and would have pressure substantially equal to the saturated vapor pressure of the water in equilibrium with the pressure of the water in the liquid state at the temperature below the temperature of the triple point of water).
Regarding claim 31, Sakamoto as modified discloses the refrigeration plant according to claim 2, wherein the temperature of the liquid water in the reservoir is higher than or equal to the temperature of the triple point pure water (temperature and pressure maintained approximately at triple point with solid, liquid and gas phases present and therefore a gas phase would have the temperature of the liquid water in the reservoir is higher than or equal to the temperature of the triple point pure water).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP 2004251541) in view of Ophir et al. (US Pat. 5,520,008) and Courtot (WO 2013004972), further in view of Besana (WO 2015/092730).
Regarding claim 24, Sakamoto as modified discloses a refrigeration plant according to claim 1 but does not explicitly teach a system for producing artificial snow.
Besana teaches it is known for a refrigeration plant using a water vapor compression system to include a system for producing artificial snow that allows the refrigeration plant to produce snow independently of the ambient conditions (page 3, bottom paragraph). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration plant of Sakamoto to be a system for producing artificial snow taught by Besana in order to utilize the refrigeration plant as a system for producing artificial snow that allows the production of snow independent of environmental conditions.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP 2004251541) in view of Ophir et al. (US Pat. 5,520,008) and Courtot (WO 2013004972), further in view of Ophir (US Pat. 6,688,117) and Lord et al. (US PG Pub. 2013/0256423).
Regarding claim 35, Sakamoto as modified discloses the refrigeration plant according to claim 1, but does not explicitly teach a heating device for heating water in the gaseous state in the first enclosure intended to supply the compression device.
Ophir ‘117 teaches it is known for a refrigeration plant using a water vapor compression system to include a device for heating water in the gaseous state in the first enclosure (louver 5 with circulated medium 8,9 maintain temperature above vapor temperature and would heat water in the gaseous state in the first enclosure) intended to supply the compression device (10) that avoids ice from forming within the first enclosure (column 1, line 61 to column 2, line 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration plant of Sakamoto to have a device for heating water in the gaseous state in the first enclosure intended to supply the compression device taught by Ophir ‘117 in order to prevent the water vapor from freezing and clogging within the first enclosure.
Sakamoto further does not explicitly teach the heating device comprising a source of microwave radiation and/or a source of infrared radiation.
Lord teaches the concept of a refrigeration plant having a heating device comprising a source of infrared radiation (paragraph 8) as a known type of heater for applying heat to the refrigerant in the cooling circuit. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration plant of Sakamoto to further include a heating device comprising a source of infrared radiation taught by Lord in order substitute known types of heating devices to heat the refrigerant and expected results.
Allowable Subject Matter
Claims 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show " a system for regulating the pressure difference between the second enclosure and the first enclosure, comprising an expansion turbine configured to expand water in the gaseous state from the second enclosure and discharge a mixture containing water in the gaseous state and water in the liquid state in the first enclosure, said mixture is discharged into water in the liquid state contained in said reservoir."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Knopp et al. US 2017/0248355; centrifugal compressor also known as turbo compressor, evidenced by—paragraph 4 and Sedlak et al. EP 2343489—paragraph 37 of machine translation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763